Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149077                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149077
                                                                   COA: 309405
                                                                   Berrien CC: 2011-003421-FH
                                                                               2011-003561-FH
  STEPHEN PAUL HARDY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 25, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2014
           s1117
                                                                              Clerk